DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21, 24-27, 29, 32-35, 37, and 40-46 have been presented for examination based on the amendment filed on 5/31/2022.
Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
This action is made Final.
Priority
Acknowledgement is made to domestic priority under 35 U.S.C. 119(e) to application 14317703, filed 06/27/2014, which claims Priority from Provisional Application 61982580, filed 04/22/2014.

----- This page is left blank after this line -----

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. Specifically as indicated in the updated rejection based on amendment, the incorporated US Patent No. 8315812 & U.S. application Ser. No. 13/895,893, both lack proper support for the amended limitations. The rejection below shows amended aspects that are missing in specification and incorporated disclosures. If applicant believes specific disclosure is present, then “…when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").” MPEP 2163.
Also MPEP 2163.05 I. A.    Omission of a Limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. In this case in view Fig.4, omission of the step 409 (Assign TAG Threshold score) to overcome 35 USC 112(a)/1st introduces uncertainty if that step was critical/needed in hybrid score determination. 
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “…determining whether the simulated patient-specific blood flow metric is within an indeterminate zone, the indeterminate zone comprising a predetermined range of simulated patient-specific blood flow metric values of unknown functional significance between non-functionally-significant and functionally significant simulated patient- specific blood flow metric values;…. and based on determining the simulated patient-specific blood flow metric is within the indeterminate zone;” in claim 21, 29 and 37 is a relative term which renders the claim indefinite. The term “values of unknown functional significance” , “non-functionally-significant” and “functionally significant simulated patient- specific blood flow metric” are either not defined or ambiguous in the claim. The limitation from specification cannot be imported into claims. Further the term “the indeterminate zone” being between these values does not define the zone boundaries, as boundaries are themselves relative. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically the specification gives this zone as at least two exemplary ranges (See ¶[0030]), any or none of which can be applicable. As specific definition of metes and bounds of this range cannot be ascertained from the specification, the term is considered as relative term and there is indefinite. Respective dependent claims do not cure this deficiency and therefore are rejected likewise.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

MPEP 2163. 3. ii) (b)    New Claims, Amended Claims, or Claims Asserting Entitlement to the Benefit of an Earlier Priority Date or Filing Date under 35 U.S.C. 119, 120, 365, or 386 (b) 
	….
To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone,

MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 21, 29 and 37 claims similar limitation of “determining whether the simulated patient-specific blood flow metric is within an indeterminate zone, the indeterminate zone comprising a predetermined range of simulated patient-specific blood flow metric values of unknown functional significance between non-functionally-significant and functionally significant simulated patient- specific blood flow metric values;….determining a hybrid score based on the simulated patient-specific blood flow metric and the simulated TAG metrics”. The specification presents disclosure related to this feature in: 

    PNG
    media_image1.png
    184
    733
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    299
    736
    media_image2.png
    Greyscale

The limitation cited above lacks written description because its unclear how the hybrid score is determined from (1) the simulated patient-specific blood flow metric and (2) the simulated TAG metrics  for at least reasons below:
(A) The cited paragraph [0030] (mapped as original ¶[0027] cited for support by applicant in most recent remarks) shows actual TAG metric (which is not the same as simulated TAG metric, as claimed) in conjunction with CFD simulation (Is this simulated patient-specific blood flow metric? ) to improve accuracy of FFR.sub.CT. 
The claim is broad and does not map hybrid score to FFR. 
Even if the TAG metric (simulated TAG metric), CFD simulation (mapped to simulated patient-specific blood flow metric) and hybrid score (is mapped to FFR) while considering US Patent No. 8315812 (incorporated as support for this); the specification fails to show how the hybrid score is created. 
Looking at US Patent No. 8315812 there is no method/steps shown where hybrid score/FFR is computed from transluminal attenuation gradient, TAG, diffusion, rheological or contrast related to CFD simulation data, let alone one for the indeterminate region. There is no range claimed as such in there as well.
At best the ¶[0030] represents a problem statement (“Therefore, a desire exists to improve diagnostic evaluation of FFT.sub.CT in the indeterminate zone.”) and not how the result is accomplished. 
(B) Further a review of specification ¶[0031] (as above) reveals the “Therefore, in vessels where FFR.sub.CT is in an indeterminate zone, a TAG score may be evaluated relative to a TAG threshold score. Depending on the comparison, an assessment may be made as to whether a disease is functionally significant.”. This is again not describing “hybrid score based on the simulated patient-specific blood flow metric and the simulated TAG metrics”. No hybrid score is computed here. Specification incorporates U.S. application Ser. No. 13/895,893. There is no method/steps shown where hybrid score/FFR is computed from transluminal attenuation gradient, TAG, diffusion, rheological or contrast related to CFD simulation data, let alone one for the indeterminate region.
(C) Looking at specification [0070] (as above) which describes computing hybrid score (“In a further embodiment, TAG score and FFR.sub.CT, along with blood flow rate and geometric disease burden may be used as features in a machine learning algorithm, where the algorithm may be used to calculate a regressor that maps these values to an hybrid FFR.sub.CT-TAG value. TAG and a profile of a contrast agent to improve upon a machine learning algorithm….”). Again this is a problem statement and not how the hybrid FFR.sub.CT-TAG value is computed from TAG score and FFR.sub.CT, along with blood flow rate. Both US Patent No. 8315812 and U.S. application Ser. No. 13/895,893 do not describe this limitation and specifically not in the indeterminate region as claimed. 
As best understood the one line embodiment in ¶ [0070] is the only support detailing the genus of solutions that determine the hybrid score using both the simulated patient-specific blood flow metric and the simulated TAG metrics. The example in ¶ [0031] suggests incorporating some aspects from the application 13/895,893. However this application does not have 
    PNG
    media_image5.png
    656
    231
    media_image5.png
    Greyscale
any disclosure where hybrid score using both the simulated patient-specific blood flow metric and the simulated TAG metrics is computed. 
Even though disclosure does not suggest directly using machine learning for hybrid score using both the simulated patient-specific blood flow metric and the simulated TAG metrics, such a citation would require more than one line to show how the machine learning (hint in [0070]) is achieved with these parameters to meet written description requirement. 
In view of MPEP 2161.01 above the genus of possible ways the hybrid score can be computed, without any disclosure showing the steps/algorithm/formula and what else is encompassed, lacks specific metes and bounds for the invention boundaries. 
The respective dependent claims do not disclosure details of this determining step are rejected likewise.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 112(a) Enablement Requirement
Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 21, 29 and 37 claims similar limitation of “determining whether the simulated patient-specific blood flow metric is within an indeterminate zone, the indeterminate zone comprising a predetermined range of simulated patient-specific blood flow metric values of unknown functional significance between non-functionally-significant and functionally significant simulated patient- specific blood flow metric values;….determining a hybrid score based on the simulated patient-specific blood flow metric and the simulated TAG metrics” which is considered as failing to comply with the enablement requirement.  It is noted from MPEP that while applying In re Wands test that While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP  §  2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)    The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08). Specifically, in this case the claim is limited to “….determining a hybrid score based on the simulated patient-specific blood flow metric and the simulated TAG metrics” which not disclosed in the specification. 
In Fig.4 the step 411 computes the hybrid score using calculated (simulated) TAG and (calculated) FFR (possible from CFD simulation?). However there is only cursory mention in the next step 411 of how to determine the hybrid score using both calculated (simulated) TAG and (calculated) FFR. See ¶[0070]. Even review of the incorporated co-pending application 13/895,893 & US Patent No. 8315812 they do not detail any way the hybrid score is computed using both the simulated 
    PNG
    media_image6.png
    138
    807
    media_image6.png
    Greyscale
patient-specific blood flow metric and the simulated TAG metrics. 
The use of calculated TAG and FFR.sub.CT in machine learning is a genus of problem and not a solution to determining hybrid score as no (details/aspects/steps to formulate/train) machine learning algorithm, specific to this technical field is disclosed in the specification.
(B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed (MPEP 2164.05(a)). In this case the Mittal (US PGPUB 20140088414) is the closest prior art of record and it also does not appear to teach the claimed limitation of the invention. Specifically the claim requires “…determining a hybrid score based on the simulated patient-specific blood flow metric and the simulated TAG metrics” whereas Mittal teaches ¶[0077]

    PNG
    media_image7.png
    131
    700
    media_image7.png
    Greyscale

Emphasis here is that FFR (mapping to hybrid score), is computed based on TAG and AIF (emphasis this is not FFR.sub.CT or any CFD based computed/simulated value). See Mittal ¶[0058] to see support of this argument. Further, “The state of the prior art is also related to the need for working examples in the specification.” (MPEP 2164.05(a)) which is not present in this case.
(D)     The level of one of ordinary skill - MPEP 2164.05(b) states “The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. Mittal (US PGPUB 20140088414) here shows the level of one of ordinary skill detailing the a method for non-invasively determining the functional severity of coronary artery stenosis.  A functional significance of coronary artery stenosis includes obtaining a patient specific transluminal attenuation gradient (TAG) (also called transluminal contrast gradient TCG) for the coronary artery of the patient and determining contrast concentration versus time data at a predetermined location such as in the left ventricular chamber or coronary artery or aorta of the patient. Such curves are defined as the arterial input function (AIF). By way of … CFD simulations of contrast dispersion dynamics were performed in simple models of coronary artery stenosis under physiologic flow conditions to confirm the proposed relationship between TAG and AIF and the fundamental relationship between flow and TAG, as illustrated in FIGS. 16A-16C. … The method also includes calculating an estimate of the fractional flow reserve (FFR) within the coronary artery using the TAG and AIF and using the FFR to determine the functional significance of the coronary artery stenosis in vessels with severe calcification. Above the FFR (hybrid score) computation is not based on CFD based TAG or AIF (See [0058]). Therefore one of ordinary skill in the art would not be able to use specific formulation to determine a hybrid score based on the simulated patient-specific blood flow metric and the simulated TAG metrics.

    PNG
    media_image8.png
    480
    471
    media_image8.png
    Greyscale

(E)     The level of predictability in the art - The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971) (MPEP 2164.03). As seen While the hybrid score is predictor of stenosis and goal is determine stenosis in more indeterminate range (See specification ¶[0030]), an improvement in stenosis diagnosis; however specific details how this score is computed is needed and are absent. Lack of those specific details, process, or procedure and the fact that other similar embodiments may involve machine learning (a much more involved process than simply taking some average via a simple equation) leads one to believe that a more involved computation is needed to determine this hybrid score. The fact that Mittal (US PGPUB 20140088414: See ¶[0012][0046][0077]) does not use the simulated patient-specific blood flow metric and the simulated TAG metrics and states that CFD based FFR is not used, shows that the specific embodiment is not easily obvious  or predictable to yield an improvement in stenosis diagnosis.
(G)     The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled.” In this all factors shown above point the to non-enablement of the invention and the absence of a working example for the claimed scope of the invention becomes necessary as determination of stenosis, in more indeterminate range, is specialized art.  Applying the rationale to this case, Fig.4 element 411 block diagram and one sentence in ¶[0070] is not enabling to determine the hybrid score. 
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure - MPEP 2164.06(a) related to ELECTRICAL AND MECHANICAL DEVICES OR PROCESSES - gives guidance that drawings by block diagrams with functional labels, was held to be nonenabling in In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976).-Applying the rationale to this case, Fig.4 element 411 block diagram and one sentence in ¶[0070] is not enabling to determine the hybrid score. 
Regarding Claim 24-27, 32-35 and 40-46
The respective dependent claims also do not cure this deficiency and inherit it and are henceforth rejected likewise. In re Wands test performed above also apply in this case. 
----- This page is left blank after this line -----

Relevant Prior Art of Record
US 20140200867 A1 by LAVI; Ifat et al. (VASCULAR FLOW ASSESSMENT) discloses computing Fractional Flow Rserve (FFR) in plurality of places and ways (See ¶[0300], [0310], [0345], [0365], [0383] & [0389]).

    PNG
    media_image9.png
    818
    505
    media_image9.png
    Greyscale
If the TAG score and TAG threshold score are considered as indicator of flow rates (See current specification “[0025] TAG, CTFC, TMPG, and CCO involve analyzing flow rates,…”) then [0383] & [0389] may read on the limitation. A rejection is not made because the it could not be determined what is the relationship between a hybrid score based on the simulated patient-specific blood flow metric, and the simulated TAG metrics from the current specification. Lavi does not mention using TAG scores explicitly in computing the hybrid score (related to FFR).

US PGPUB 20140088414 by Mittal discloses computing FFR from TAG and AIF

    PNG
    media_image10.png
    177
    792
    media_image10.png
    Greyscale

However Mittal does not do this for the indeterminate region and the TAG and AIF are computed using the CFD simulation. As shown in in [0058] Mittal explicitly states that CFD (computational model of blood flow as claimed) is not used in FFR (hybrid) score computation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
----- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Tuesday, July 26, 2022